Case 2:21-cv-00226-DJH Document 1-1 Filed 02/09/21 Page 1 of 9




                      EXHIBIT A
             Case 2:21-cv-00226-DJH Document 1-1 Filed 02/09/21 Page 2 of 9




          Cybersecurity In An Age Of
          Financial Threats: A Q&A With
          Proofpoint’s CFO
                        Jeff Thomson Senior Contributor
                        CFO Network
                        I write about CFO insights.




          The ongoing Covid-19 crisis emphasizes the importance of cybersecurity.   GETTY




          Cyberthreats are constantly evolving and posing new – and
          dangerous – challenges to every company and industry, with
          corporate finance departments especially at risk. For that reason, the
          CFO of a company that creates and sells cybersecurity software must
          be one step ahead of the fraudsters.




https://www.forbes.com/sites/jeffthomson/2020/12/04/cybersecurity-in-an-age-of-financial-t... 2/9/2021
            Case 2:21-cv-00226-DJH Document 1-1 Filed 02/09/21 Page 3 of 9


          This month, I have spoken with three different software company
          CFOs to glean insights about this industry and how innovative
          products can help finance professionals better navigate a risky,
          uncertain world. In my first two Q&As I focused on supply chain
          management. For the final Q&A of this month’s series, I spoke with
          Paul Auvil, CFO of the cybersecurity software firm Proofpoint, a
          Russell 1000 company providing solutions to many of the world’s
          largest corporations. We spoke about the most recent developments
          in this field and how his company and industry have been impacted
          by Covid-19. I also asked Paul about how his background in
          engineering has allowed him to take a more hands-on, technical
          approach to his company’s work, a theme which is relevant to more
          CFOs as they become more involved in business operations.

          Jeff Thomson: Covid-19 has ushered in a new wave of cybercrime,
          from phishing scams to cyberattacks on companies’ remote
          workforces. Have you seen an uptick in sales due to the increased
          threat level? What advice do you have for finance leaders whose
          purview extends to cybersecurity? How can they cope?

          Paul Auvil: We saw a quick shift in the threat landscape as
          cybercriminals leveraged Covid-19 to create new lures, but our ability
          to quickly react to changing threat actor tactics is one of our primary
          points of differentiation in the market. We’ve had several customers
          accelerate orders and even implementations as a result of the current
          work-from-home environment, and we’ve seen solid interest in some
          of our newer emerging products like security awareness training,
          cloud access security broker software zero trust networks, enterprise
          data loss prevention software and insider threat management
          services.




https://www.forbes.com/sites/jeffthomson/2020/12/04/cybersecurity-in-an-age-of-financial-t... 2/9/2021
            Case 2:21-cv-00226-DJH Document 1-1 Filed 02/09/21 Page 4 of 9


          My advice to any CFO who is evaluating the financial position of the
          company is to invest in protecting your people: identify your most
          vulnerable employees and secure individuals in critical roles to
          protect sensitive data and intellectual property. Using a people-
          centric approach to cybersecurity is critical in today’s work-from-
          home environment.

          MORE FOR YOU

          Eli Lilly And Company Eyes Strategy And Business Transformation
          With New CFO Anat Ashkenazi

          For CFOs, The Future Of Work Is Here

          Why Don’t Governments Put Out ESG Reports?


          Thomson: Companies often struggle to balance the demands of
          ongoing R&D investment with having cash on hand and paying
          dividends to investors. A tumultuous year like 2020 shows the risks
          of not striking that balance. How do you as CFO address those
          priorities, both in general and in this rollercoaster year in particular?
          How do you encourage innovation, while taking care of day-to-day
          responsibilities?

          Auvil: Agreed. We believe that this is a great time to invest in the
          business to emerge from this uncertain period in a stronger position.
          Proofpoint invests approximately 20% of our revenue into R&D to
          maintain our world-class efficacy and to stay ahead of threat actors.
          We also have completed over 20 acquisitions over the past 13 years,
          which has helped to increase our product portfolio and expand our
          relevancy to our customer base.




https://www.forbes.com/sites/jeffthomson/2020/12/04/cybersecurity-in-an-age-of-financial-t... 2/9/2021
            Case 2:21-cv-00226-DJH Document 1-1 Filed 02/09/21 Page 5 of 9


          We have never paid a dividend and prefer to invest in growth
          opportunity, but also have nearly $1 billion in cash on the balance
          sheet which provides plenty of operating flexibility during the current
          crisis. In addition, despite the pandemic, we are generating
          meaningful cashflow and in August we announced a $300 million
          share buyback program. Given our longer-term growth opportunity,
          we felt it was the right time to return capital and value to
          shareholders.

          We plan to continue to invest in our overall business, with no plans
          for layoffs or furloughs in 2020, and we expect that these
          investments will help us to emerge from this crisis in an even
          stronger competitive position as the current crisis abates and we
          return to a more normal operating environment.

          Thomson: Covid-19 has taken a major toll on companies across
          multiple industries. Considering that 20% of Proofpoint’s clients are
          in one of the hardest-hit sectors – travel and hospitality – how has
          the pandemic and economic crisis impacted your company? Further,
          what have you done as CFO to shore up company financials and
          investor confidence?

          Auvil: The Covid-19 crisis has reinforced the relevancy of our
          people-centric cybersecurity and compliance offerings as our
          customers endure the current situation, with their employees
          exposed to an increasingly active threat landscape. This has definitely
          been a challenging environment for many organizations as a result of
          the pandemic and recession; however, we have strong relationships
          with our customers and are working with them as they navigate this
          unprecedented time.




https://www.forbes.com/sites/jeffthomson/2020/12/04/cybersecurity-in-an-age-of-financial-t... 2/9/2021
            Case 2:21-cv-00226-DJH Document 1-1 Filed 02/09/21 Page 6 of 9


          Proofpoint’s top priority is the health
          and safety of our employees, while
          also maintaining our world-class
          operational readiness to protect and
          support our customers. I took
          immediate steps by focusing on
          discretionary spending, savings from
          travel, and the shift to virtual events
          while continuing to manage the
          business with a keen focus on                     Paul Auvil, CFO of Proofpoint
                                                            PROOFPOINT
          expenses and cash collections.
          Overall, our productivity levels remain high and customer
          engagement has never been better. We’ve faced some expected
          headwinds from customers in impacted industries like travel and
          hospitality, but we also expect to continue growing throughout this
          crisis given the importance of our security and compliance services
          across all industries.

          Our reoccurring revenue business model is based on a standard
          subscription contract structure, and as such, will renew in future
          periods. In Q2 2020, approximately 98% of our revenue was
          recurring, which sets us apart as a leader on this metric across all
          publicly traded SaaS companies. Our expanding footprint within the
          U.S. and throughout international markets, coupled with our ongoing
          innovation, has resulted in double-digit growth. We will continue to
          execute on our updated operating model that we introduced in May,
          as well as increasing our communications with the investing
          community through conference calls, Zoom video meetings and
          virtual investors conferences.




https://www.forbes.com/sites/jeffthomson/2020/12/04/cybersecurity-in-an-age-of-financial-t... 2/9/2021
            Case 2:21-cv-00226-DJH Document 1-1 Filed 02/09/21 Page 7 of 9


          Thomson: When you first joined Proofpoint it was a promising
          startup. It’s now a major public company. What have you learned
          during that journey about managing rapid growth in an industry
          that’s constantly changing, where today’s superstar company can be
          obsolete tomorrow? How do you stay on top of emerging trends in
          technology to stay relevant?

          Auvil: Staying on top of the security market requires anticipating
          where cybercriminals will strike next and developing technology to
          address it or acquiring technology to help springboard the
          organization into the market. We’ve diligently worked over the years
          to successfully transition Proofpoint from an anti-email spam
          provider to a trusted cybersecurity and compliance leader for over
          50% of the Fortune 1000. Proofpoint’s constant innovation and
          continued investment in R&D and M&A are critical to our long-term
          success in the technology industry. Our advancements and
          investments are focused on not only advancing our world-class email
          capabilities in the never-ending battle with the threat actors, but also
          expanding the breadth of our product line and total available market
          to pave the way for continued growth as we scale to $2 billion of
          recurring revenue and beyond.

          The reality is [that] threat actors are constantly thinking and
          rethinking how they're going to attack a company, and there are all
          sorts of different ways into a business. Obviously, email has
          historically been the number one way to get in and compromise a
          company, but attack entry points have also shifted as people have
          introduced an array of different technologies, cloud properties, and
          collaboration tools. Our continued commitment to ongoing
          innovation, security efficacy and customer success are all necessary
          in order to stay competitive.



https://www.forbes.com/sites/jeffthomson/2020/12/04/cybersecurity-in-an-age-of-financial-t... 2/9/2021
            Case 2:21-cv-00226-DJH Document 1-1 Filed 02/09/21 Page 8 of 9


          Thomson: You have a background in engineering, and you hold
          multiple patents. How has this background impacted and informed
          your role as a finance leader? How can CFOs best accumulate diverse
          experiences and skillsets to add more value to organizations? What
          skills do you look for in potential hires?

          Auvil: My engineering background allows me to get into the weeds
          with our teams, especially when it comes to technology choices,
          automation and scaling the business. For example, when I meet with
          someone from IT or Security about a new capability, I'm looking to
          understand the risk to our organization, third party data that
          demonstrates effectiveness, and how we are actually going to protect
          our most attacked people from compromises. In addition, whenever
          somebody comes to me with an automation project, I work to
          understand how much it costs to achieve the same outcomes with the
          people we have today. Automation needs to inherently save the
          organization money because part of my goal is to deliver some
          savings to the bottom line. To incentivize teams to bring me the
          automation, I split the savings with them. Typically, it's 50/50. For
          example, if my team can save me $100,000, I'm going to take
          $50,000 of it and deliver that as profit to the company, and the
          remaining $50,000 is then provided to the team to spend on
          something new and important in the enterprise. Setting up a balance
          like that has allowed me to create a really good incentive system for
          the teams to go find automation [opportunities], because it actually
          gives them more dollars to invest in things that are important in their
          area while also delivering a benefit to the company.

          Almost every company aspires to grow, and when it comes to hiring
          new talent, it's much more effective if you can find the right
          technology and tools to support the growth of your business, rather



https://www.forbes.com/sites/jeffthomson/2020/12/04/cybersecurity-in-an-age-of-financial-t... 2/9/2021
            Case 2:21-cv-00226-DJH Document 1-1 Filed 02/09/21 Page 9 of 9


          than relying on supporting the scaling of the business by hiring yet
          more people. While I love employing people all around the world and
          building a great business, ultimately you want to hire people in places
          where people are the only solution, and be sure to leverage
          automation whenever possible.

          This article has been edited and condensed.

          Follow me on Twitter. Check out my website.

                    Jeff Thomson


          I’m president and CEO of IMA (Institute of Management Accountants). Prior to joining
          IMA, I was the CFO for business sales at AT&T. In this column I’ll draw on my…
          Read More

          Reprints & Permissions
                                               ADVERTISEMENT




https://www.forbes.com/sites/jeffthomson/2020/12/04/cybersecurity-in-an-age-of-financial-t... 2/9/2021
